Citation Nr: 0111318	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for 
service-connected fracture, 2nd cervical vertebra, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1946 to March 
1949 and from August 1950 to June 1951.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This case comes before the Board on appeal from a January 
2000 rating decision of the RO in Chicago, Illinois, that 
denied the veteran's claim for an increased disability rating 
for his service-connected residuals of a fracture, 2nd 
cervical vertebra, and continued the 30 percent disability 
rating assigned in January 1983.  The veteran expressed his 
disagreement with the decision in April 2000.  A substantive 
appeal was filed in June 2000, at which time the veteran 
requested a hearing before a traveling section of the Board.

On September 20, 2000, a hearing was held in Chicago, 
Illinois, before Bettina S. Callaway, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (b) 
(c) (West 1991 & Supp. 2000).  A transcript of that hearing 
has been associated with the records on appeal.

At his personal hearing, the veteran's representative 
indicated that the veteran contends "that his back condition 
and the pain in causes him prevents him from getting and 
keeping steady employment . . . ."  The veteran is service 
connected for residuals of a fracture and dislocation of the 
cervical spine, rated 30 percent disabling, for fractures of 
the mandible and maxilla, rated 10 percent disabling, and of 
the right clavicle, assigned a noncompensable evaluation, for 
a combined 40 percent disability evaluation.  To the extent 
that the veteran may be claiming entitlement to a total 
disability rating for compensation based on individual 
unemployability, this issue is referred to the RO for 
appropriate consideration.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The service-connected fracture, 2nd cervical vertebra, is 
manifested by severe limitation of motion of the cervical 
spine without demonstrable deformity of the vertebral body.


CONCLUSION OF LAW

The criteria for an increased disability rating for service-
connected fracture, 2nd cervical vertebra, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285-5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for its 
consideration of this law's implications.  The Board observes 
that the record includes the reports of examinations 
conducted for VA purposes in connection with this claim, and 
the veteran's relevant treatment records have been associated 
with the claim file.  Moreover, it appears that the RO has 
informed the veteran, by means of the SOC issued during the 
course of this appeal, of that evidence which would be 
necessary to substantiate the claim and of the applicable law 
and regulations.  Under these circumstances, the Board 
concludes that VA has met its duty to assist in developing 
the facts pertinent to this claim pursuant to the provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000, and that no further development in this regard is 
required. 

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

A review of the record reflects that the veteran was service 
connected for residuals of a fracture and dislocation of the 
2nd cervical vertebra in November 1951, and was assigned a 10 
percent disability rating for this condition.  Service 
medical records show that in October 1948, while in service, 
the veteran sustained a fracture and dislocation of the 2nd 
cervical vertebra when he was involved in an accident in 
which the jeep he was riding in overturned.

Service medical records associated with the claims file 
reveal that the veteran was examined at VAC Bay Pines, FL in 
April 1956.  These records reflect that, at that time, the 
veteran had no limitation of motion of his neck.  The 
examiner diagnosed the veteran's fracture as closed and 
healed, with forward slipping of C2 on 3.  In December 1958, 
the veteran was treated at the VA Hospital in Chicago for 
complaints of severe neck pain and limitation of motion.  He 
reported a history of the 1948 2nd cervical vertebra fracture 
and of a re-injury of his neck in 1951.  The examiner's 
findings diagnosed the veteran as having "recurrent cervical 
spine strain, due to old trauma, treated, improved."  
Shortly thereafter, in January 1959, the veteran was again 
treated at the VA Hospital in Chicago for complaints of neck 
pain.  The findings of that examination of the veteran were 
"cervical myositis, treated, improved" and "degenerative 
cervical arthritis, treated, improved."

In November 1982, the veteran underwent a VA special 
orthopedic examination.  The examiner noted that the veteran 
was a well developed and well nourished 54 year old male 
"with mainly severe restrictive range of motion in the 
cervical spine by approximately 3/4 of normal; that is flexion, 
extension, sideward extending, as well as rotation."  The 
final diagnosis was "The lateral roentgenograms on 5/25/79 
revealed some innocuous abnormalities at the C3-C4 level 
which could be compatible with old trauma.  Based on this 
examination, the RO issued a rating decision in January 1983 
that increased the veteran's disability rating to 30 percent 
for his service-connected neck condition.

In connection with the veteran's July 1999 claim for an 
increased rating, additional medical records from a private 
physician were obtained and associated with the claims file.  
These records show that the veteran underwent an MRI of the 
cervical spine in May 1999.  The narrative report reflects 
that degenerative changes in the veteran's cervical spine 
were observed.  In addition, the MRI revealed a non-displaced 
fracture of the C1/2 that was healed; and disc bulges at C2/3 
and C3/4 with nerve root impingement and cord compression.

In October 1999, the veteran was examined for VA purposes.  
The examiner noted that she reviewed the claims file, 
including the radiology and MRI reports.  The examiner 
recorded the veteran's history of the C1 and C2 fracture, and 
the findings of the May 1999 MRI report.  Upon examination of 
the neck, the examiner found no spinous process or paraspinal 
muscle tenderness or spasm.  However, the veteran did exhibit 
significant limits to range of motion with pain at range of 
motion including cervical flexion.  Range of motion of the 
cervical spine on flexion was 10 degrees, limited by pain; 
extension was 0 degrees, limited by pain; right bending was 5 
degrees, limited by rigidity; left bending was 5 degrees, 
limited by rigidity; right rotation was 15 degrees, limited 
by pain; and left rotation was 10 degrees, limited by pain.  
The diagnoses included severe degenerative joint and disc 
disease, cervical spine, including spinal stenosis and 
chronic recurrent pain; bilateral upper extremity 
radiculopathy secondary to disc disease; and severely limited 
range of motion due to cervical spine disease.

The service-connected fracture, 2nd cervical vertebra, is 
rated in the VA Schedule for Rating Disabilities under a 
combined Diagnostic Code 5285-5290 which takes into account 
both the fracture of cervical vertebrae as well as the 
residual limitation of motion of the cervical spine.  
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5285-5290.  A 100 
percent rating is assigned for residuals of a fracture of 
vertebra with cord involvement, bedridden, or requiring long 
leg braces.  A 60 percent rating may be assigned for 
residuals without cord involvement; abnormal mobility 
requiring neck brace.  In other cases, the Schedule directs 
that the residuals be rated in accordance with definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285.  With respect to limitation of motion, 
the rating schedule provides for a 10 percent evaluation when 
the limitation of motion of the cervical spine is slight, a 
20 percent evaluation when the limitation of motion is 
moderate, and a maximum 30 percent disability evaluation for 
severe limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2000).

Here there is no evidence of cord involvement, bedridden, or 
requiring long leg braces or, without cord involvement, 
abnormal mobility requiring a neck brace.  Therefore, the 
Board concludes that the residual disability has been 
appropriately rated under Diagnostic code 5290 for limitation 
of motion of the cervical spine.  Under those criteria, the 
highest or 30 percent rating has been assigned for severe 
limitation of motion.  The Board notes that the Schedule 
provides a higher rating of 40 percent under Diagnostic Code 
5287 for unfavorable ankylosis of the cervical spine.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury or surgical procedure" Dorland's Illustrated 
Medical Dictionary 91 (29th ed. 2000).  However, unfavorable 
ankylosis is not shown in this case as the veteran has some 
movement of the neck as indicated by the ranges of motion 
reported in the October 1999 VA examination report.  
Furthermore, an additional 10 percent rating is not warranted 
under Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body because such a deformity was not shown by the 
evidence of record.  Specifically, the Board notes that the 
degenerative disc disease and bony spurring noted on the May 
1999 MRI report involves C4-C5, C5-6, C6-7, but does not 
involve a deformity of the C2 vertebra for which service 
connection has been established.  Also, although a higher 
evaluation is available for assignment under Diagnostic Code 
5293 for degenerative disc disease, the Board notes that the 
1999 MRI did not show disc disease of the service-connected 
C-2 vertebra.  In reviewing the evidence in connection with 
the rating criteria, the Board finds that the criteria for a 
rating in excess of 30 percent for limitation of motion for 
the cervical spine has not been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5290 (2000).

In reaching this decision, the Board has considered the 
doctrine of the benefit of the doubt under the Veterans 
Claims Assistance Act of 2000, Pub. L. no. 106-475, § 4.114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107), but we find that the evidence with respect 
to this claim is not of such approximate balance to warrant 
its application.  The preponderance of the evidence is 
against the veteran's claim for an increased rating for a 
disability arising from the residuals of a 2nd cervical 
vertebra fracture.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran's statements obviously provide evidence of discomfort 
and limitations of mobility that is evidently caused by his 
cervical spine.  The medical evidence of record clearly shows 
disability of the cervical spine far more wide-spread than 
that attributed to the service-connected residuals of 
fracture of the C-2 vertebra.  In view of this, the Board 
finds that the 30 percent rating assigned by the RO 
contemplates the veteran's complaints of pain with respect to 
his service-connected second vertebral fracture and 
compensates him for it.  Accordingly, the provisions of 
sections 4.40 and 4.45 do not call for the assignment of a 
rating in excess of 30 percent.

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's neck pain has been documented by medical findings, 
there is no evidence showing that this condition was severe 
enough to cause marked interference with his employment.  
Moreover, higher schedular ratings are available for more 
severe symptoms, and the rating schedule is not shown to be 
inadequate for proper evaluation.  38 C.F.R. § 3.321(b)(1).

ORDER


Entitlement to an increased disability rating for 
service-connected fracture, 2nd cervical vertebra, currently 
rated as 30 percent disabling is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

